Citation Nr: 1732321	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from December 1974 to December 1977, February 2003 to August 2003, and February 2009 to March 2010, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of that hearing is of record.


FINDING OF FACT

Symptoms of hearing loss were continuous since his last period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran is seeking service connection for bilateral hearing loss.  He filed his service connection claim in January 2011.  He reported being exposed to excessive noise during his active service.  He testified that he was exposed to a lot of noise while stationed in Southwest Asia, which he believes resulted in his hearing loss.  His wife, a registered nurse, testified that she noticed the Veteran's hearing loss the first day he returned from Southwest Asia.

As the Veteran's service record shows he had eight months of foreign service, combined with his Iraq Campaign Medal, exposure to acoustic trauma is conceded.  38 U.S.C.A. § 1154(a).  

The Veteran's service treatment records (STRs) show that he had threshold shifts between audiograms conducted in December 2008 and January 2010.  In the left ear, he had a 15 decibel threshold shift at the 2000 Hertz level and a 20 decibel threshold shift at the 4000 Hertz level.  In the right ear, he had a 5 decibel threshold shift at the 1000, 3000, and 4000 Hertz levels.

In a December 2009 Post-Deployment Health Assessment, the Veteran indicated that he had trouble hearing and was worried about his health due to exposure to loud noises.

In April 2011, the Veteran was afforded a VA examination.  He reported having difficulty with hearing.  Audiological testing showed the Veteran had hearing loss in both ears for VA purposes.

In October 2011, the Veteran underwent an audiological examination.  After interviewing the Veteran and conducting an examination, the physician reported that the Veteran had mild to moderate high frequency loss in both ears consistent with a history of sound trauma.

In January 2017, the Veteran underwent an audiological examination.  After interviewing the Veteran and conducting an examination, the physician opined that the Veteran met the criterial for service connection for hearing loss.

VA regulations do not require hearing loss for VA purposes to be present during service.  Rather, hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

Thus, the criteria for service connection may be substantiated by credible lay testimony establishing continuity of symptomatology.

Here, the Veteran served on active duty in Southwest Asia.  The Veteran and his wife have credibly and competently reported perceiving a decrease in hearing acuity during and since his service in Southwest Asia due to noise exposure.  Audiological testing showed a worsening of hearing acuity.

The Board is quite satisfied that this evidence is consistent with a finding of continuity of symptomatology.  As such, the criteria for service connection for bilateral hearing loss are considered to have been met, and service connection is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 





ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


